Case 2:85-cv-04544-DMG-AGR Document 1113-1 Filed 04/16/21 Page 1 of 2 Page ID
                                #:43067




                   EXHIBIT A
     Case 2:85-cv-04544-DMG-AGR Document 1113-1 Filed 04/16/21 Page 2 of 2 Page ID
4/t512021                                             #:43068
                           National Center for Youth Law Mail - HHS Juvenile Coordinator report meet and confer




                                                                                                     Mishan Wroe <mwroe@youthlaw.org>



  HHS Juvenile Coordinator report meet and confer
  Leecia Welch       <lwelch@youthlaw.org>                                                                      Tue, Apr 13,2021 at 11:55 AIt/
  To: "Fabian, Sarah B (ClV)" <Sarah.B.Fabian@usdoj.gov>
  Cc: Carlos Holguin <crholguin@centerforhumanrights.email>, Mishan Wroe <mwroe@youthlaw.org>, Neha Desai
  <ndesai@youthlaw.org>, "Murley, Nicole (ClV)" <Nicole. Murley@usdoj.gov>

       Sarah

       ln advance of Friday's filing deadline, we'd like to meet and confer about the following issues raised by the HHS
       Juvenile Coordinator report.

               1.   Case Management at ElSs

               .    The report offers minimal concrete information about case management at ElSs. This information is relevant
                    to Settlement fl 14. We appreciate the field guidance you shared which provides some additional information
                    on this topic" We would still like to know more about case management at the EIS sites. For example,
                    sponsors of children at Dallas Convention Center are telling us they have no information about release and no
                    point of contact. What are the actual staffing ratios at each of the ElSs? ls there a point of contact at each EIS
                    so that we can provide that info to the potential sponsors who are reaching out to us?

               2. ORR Licensed Bed Capacity

                        o   Why is ORR not fully utilizing its licensed bed capacity? This information is relevant to Settlement lifl
                            12.A, 19. The JC report indicates that there are 642 empty shelter beds (9% of total capacily), 427
                            empty TFC beds (31% of total capacity), and 200 empty LTFC beds (43% of total capacity). JC Report
                            at p. 3. There is no explanation in the report regarding the empty shelter beds and only a vague
                            explanation on foster care beds, stating that ORR is trying to transfer minors to foster care and "a
                            foster care home may have specifications for the demographics able to reside with them (i.e. parenting
                            teens, tender aged children, and special needs)." JC Report at p. 4.

               Catl Expedited Release Policy
               .    How does ORR define "especially vulnerable" in the CATI expedited release policy and how does this
                    definition differ (if at all) from TVPRA home study criteria? Relevant to Settlement fl 14.

    Given our short turnaround time, do you have time to touch base tomorrow or early Thursday, at the latest? For Wed, we
    could talk from 10-12 or 2-3:30 pacific time. For Thurs, we could talk 8;30-9:1 5 pacific time. I don't anticipate needing
    more than 30 minutes for this call.

    Thanks, Leecia

    Leecrb Welch (Pranouns: she / her / hers)
    Seniar Director, Legal Advocacy and Child Welfare
    National Center for Youth Law

    1212Broadway, 6th Floor, Oakland, CA 94612
    Phone: (510) 835-8098 ext. 3023
    Fax: (510) 835-8099


    H'm #

https://mail.google-cor/maiyd0?ik=5c5ce6fd32&view=pt&search=all&permmsgid=ms g-f7o3A1696952641773375484&simpl=msg-f7o3A1 69695264177337   5484   111
